By the Court :
After having made a judicial record that his indebtedness had been fully paid, and that he had no further right of incumbrance upon the property, Staats is estopped from setting up a claim of prior title against a bona fide subsequent incumbrancer. If the fraudulent means by which he was induced to release the trust-deed under which he claimed were known to Mattingly, he should have averred and proved it. But there is no attempt of the kind. Indeed, it is admitted that Mattingly had no notice of the fraud practiced upon Staats; he is therefore in the position of an innocent purchaser, and the decree in favor of his assignees must be affirmed.